Citation Nr: 0116480	
Decision Date: 06/18/01    Archive Date: 06/26/01

DOCKET NO.  99-22 331A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to 
September 1963.  He also served as a member of the Army 
National Guard from December 1975 to May 1993, including 
brief periods of active duty for training.  It is not clear 
what his specialty was for all this time.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 RO decision which 
determined that new and material evidence had not been 
submitted to reopen a claim of service connection for 
bilateral hearing loss.  In this regard, the Board notes 
that, service connection for bilateral hearing loss was 
originally denied in an August 1998 RO decision.  The veteran 
filed an application to "reopen" the claim for service 
connection in December 1998; however, the August 1998 RO 
decision was not yet final.  The Board finds that the 
veteran's December 1998 correspondence was a timely appeal as 
to the August 1998 RO decision that denied service connection 
for bilateral hearing loss.  Thus, the Board construes the 
issue to be as listed on the cover page of the present Board 
decision.  

The Board also notes that service connection for a puncture 
wound of the right palm was denied in the December 1998 RO 
decision.  By a December 2000 rating decision, the RO granted 
service connection for the disability, thereby rendering that 
service connection issue moot.  


REMAND

The file shows that there is a further VA duty to assist the 
veteran in developing the facts pertinent to his claim as 
described below.  38 C.F.R. §§ 3.103, 3.159 (2000).  

During the pendency of this appeal, there was a significant 
change in the law.  Specifically, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), among other things, redefined the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist.  In part, due to this change in the law, a remand 
is indicated in this case for compliance with the notice and 
duty to assist provisions contained in the new law.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §  1131 (West 1991 & Supp. 2000).  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2000).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2000).  

Service connection for certain chronic disorders, including 
sensorineural hearing loss may be presumed if shown to a 
compensable degree within 1 year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2000).  

The veteran's DD Form 214 reflects that his military 
occupational specialty was light weapons infantryman.  A 
review of his service medical records reveals that on 
enlistment examination in August 1960, the veteran's hearing 
was 15/15 (normal) on whispered voice testing.  An August 
1962 reenlistment examination showed some elevated readings 
at higher frequencies on audiometric testing.  The August 
1963 separation examination reflected a history of a 
perforated right tympanic membrane (pre-enlistment) and a 
history of otitis media.  Audiometric testing showed that his 
hearing was within normal limits.  

The earliest record of a hearing loss disability contained in 
the available Army National Guard records is dated in 
September 1985.  Subsequent National Guard records also show 
hearing loss, especially in the higher frequencies.  In this 
case, it is not clear if the National Guard records contained 
in the claims file are complete.  The Board finds that 
additional attempts should be made to determine if additional 
National Guard records exist and if so, to associate such 
records with the claims file.  Also, it is not clear what 
duties the appellant had.  One record makes reference to a 
long-term exposure to helicopters as the reason for the 
hearing loss.

VA medical records dated from August 1989 to October 1997 
generally show treatment for right otalgia and complaints of 
increasing hearing loss, especially in the right ear.  An 
August 1989 VA medical record notes that the veteran 
underwent a right tympanoplasty.  Audiometric testing 
conducted in June 1993 and June 1997 reflect severe to 
profound sensorineural hearing loss at the higher 
frequencies.  

On VA audiological examination in April 1998, the examiner 
noted that the veteran's audiological history was not 
available for review prior to the evaluation.  The veteran's 
reported a history of military noise exposure due to 
aircraft, gunfire and explosions for which he did not wear 
hearing protection.  Audiometric testing reflected mild to 
severe sensorineural hearing loss, bilaterally.  An April 
1998 VA ear disease examination noted the veteran's history 
of recurrent otitis media with in-service conservative 
treatment, chronic right otalgia, and status post right 
tympanoplasty.  There is no medical opinion, however, as to 
whether the veteran's current hearing loss might be related 
to service or to some other etiological cause.  Therefore, 
the Board finds that a medical examination is necessary to 
determine the etiology of the veteran's current hearing loss 
disorder.  In that regard, tympanic membrane pathology has 
been reported.  It is unclear whether this is secondary to 
infection, and if so, whether hearing loss might be related 
to that pathology.

Moreover, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there has been 
recent medical care, and whether there are any additional 
records that should be obtained.  Finally, the veteran is 
advised that while the case is on remand status, he is free 
to submit additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any health care providers 
(private, VA or military) who have 
provided him with treatment for a 
bilateral hearing loss disorder, not 
already associated with the claims file. 
After securing the necessary releases, 
the RO should make all reasonable efforts 
to obtain medical records identified by 
the veteran.  Associated with this 
determination, an additional attempt to 
obtain any Army National Guard medical 
records that may be available should be 
undertaken.  Further, the appellant 
should be asked to clarify his claimed 
exposure to helicopters, and should 
otherwise detail in service duties.  To 
the extent not obtained, service and 
National Guard personnel records should 
be obtained.

To the extent that the attempt to obtain 
records is unsuccessful, the claims 
folder should contain documentation of 
the attempts made. The veteran and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.  

2.  The veteran should be scheduled for a 
complete audiometry examination.  All 
indicated tests should be accomplished 
and all clinical findings should be 
reported in detail.  The claims file must 
be provided to the examiner for review.  
After reviewing the claims file and 
examining the veteran, the examiner 
should enter an opinion as to the most 
likely etiology of his bilateral hearing 
loss.  Specifically, it should be 
indicated whether the veteran's hearing 
loss is as likely as not to be related to 
claimed military noise exposure during 
active duty, related to a non-service 
connected ear disorder, occupational 
noise exposure after service, advancing 
age, or some other cause.  A complete 
rationale for any opinion expressed must 
be provided.  

3.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed. In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further 
pertinent guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to any pertinent 
formal or informal guidance that is 
subsequently provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

Thereafter, the RO should readjudicate the claims on appeal.  
If the benefit sought remains denied, the veteran and his 
representative should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  An appropriate period of time should be allowed for 
response.

The matter should then be returned to the Board for further 
appellate review, if in order.  No action is required of the 
veteran until he is notified.  The Board intimates no opinion 
as to the ultimate outcome in this case by the action taken 
herein.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


